Case 1:19-cv-01945-CFC Document 19 Filed 10/21/20 Page 1 of 3 PageID #: 742




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

                                      )
VOICEAGE EVS LLC,                     )
                                      )
              Plaintiff,
                                      )
           v.                         )
                                            C.A. No. 19-cv-1945-CFC
                                      )
HMD GLOBAL OY,                        )
                                      )
              Defendant.              )
                                      )
                                      )
VOICEAGE EVS LLC,                     )
                                      )
              Plaintiff,
                                      )
           v.                         )
                                      )
HUIZHOU TCL MOBILE                    )
                                            C.A. No. 19-cv-2162-CFC
COMMUNICATION CO. LTD.; TCL           )
MOBILE COMMUNICATION (HK) CO.,        )
LTD.; TCT MOBILE (US) HOLDINGS, INC.; )
TCT MOBILE, INC.; AND TCT MOBILE      )
(US) INC.,                            )
                                      )
              Defendants.             )
                                      )
VOICEAGE EVS LLC,                     )
                                      )
              Plaintiff,
                                      )
           v.                         )
                                            C.A. No. 20-cv-810-CFC
                                      )
LENOVO GROUP LTD., ET AL.,            )
                                      )
              Defendants.             )
                                      )




                                     1
 Case 1:19-cv-01945-CFC Document 19 Filed 10/21/20 Page 2 of 3 PageID #: 743




                                                  )
 VOICEAGE EVS LLC                                 )
                                                  )
                     Plaintiff,
                                                  )
            v.                                    )
                                                        C.A. No. 20-cv-1061-CFC
                                                  )
 APPLE INC.,                                      )
                                                  )
                     Defendant.                   )
                                                  )

                       NOTICE OF WITHDRAWAL OF APPEARANCE

           PLEASE TAKE NOTICE that pursuant to D. Del LR 83.7, the appearance of Andrea

L. Gothing of Robins Kaplan LLP on behalf of plaintiff VoiceAge EVS LLC, is hereby withdrawn.

Robins Kaplan LLP and Farnan LLP will continue to represent VoiceAge EVS LLC in the above-

captioned matters.

 Dated: October 21, 2020                         Respectfully submitted,

                                                 FARNAN LLP

                                                 /s/ Michael J. Farnan
                                                 Brian E. Farnan (Bar No. 4089)
                                                 Michael J. Farnan (Bar No. 5165)
                                                 919 N. Market Street, 12th Floor
                                                 Wilmington, Delaware 19801
                                                 T: (302) 777-0300
                                                 F: (302) 777-0301
                                                 bfarnan@farnanlaw.com
                                                 mfarnan@farnanlaw.com

                                                 Christopher A. Seidl (admitted pro hac vice)
                                                 Benjamen C. Linden (admitted pro hac vice)
                                                 Robins Kaplan LLP
                                                 800 LaSalle Avenue, Suite 2800
                                                 Minneapolis, Minnesota 55402
                                                 T: (612) 349-8500
                                                 F: (612) 339-4181
                                                 cseidl@robinskaplan.com
                                                 blinden@robinskaplan.com

                                                 Andrea L. Gothing (admitted pro hac vice)



                                             2
Case 1:19-cv-01945-CFC Document 19 Filed 10/21/20 Page 3 of 3 PageID #: 744




                                         Li Zhu(admitted pro hac vice)
                                         Robins Kaplan LLP
                                         2440 W El Camino Real, Suite 100
                                         Mountain View, California 94040
                                         T: (650) 784-4040
                                         F. (650) 784-4041
                                         agothing@robinskaplan.com
                                         lzhu@robinskaplan.com

                                         Annie Huang (admitted pro hac vice)
                                         Robins Kaplan LLP
                                         399 Park Avenue, Suite 3600
                                         New York, New York 10022
                                         T: (212) 980-7400
                                         F: (212) 980-7499
                                         ahuang@robinskaplan.com

                                         Attorneys for Plaintiff VoiceAge EVS LLC




                                     3
